Citation Nr: 0017756	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  98-03 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to July 10, 1996, for 
a 60-percent evaluation of service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to April 
1979.

In an August 1979 rating decision, the veteran was granted 
service connection for sarcoidosis, rated as being 
noncompensable.  This appeal stems from a January 1997 rating 
decision of the RO that increased the evaluation to 60 
percent, effective from July 10, 1996.

The veteran has contended that he was not notified of the 
1979 rating decision that granted service connection for this 
disability.  Review of the claims file reveals, however, that 
notice of that decision was properly mailed to his address of 
record.  The veteran has presented no evidence that would 
overcome the presumption of regularity, that the decision was 
properly issued, and therefore the decision became final for 
purposes of Fenderson v. West, 12 Vet. App. 119 (1999) 
(regarding "staged ratings" that may be assigned for an 
initial rating).  See Best v. Brown, 10 Vet. App. 322, 325 
(1997) (regarding the non-finality of decisions of which a 
claimant is not properly notified); Davis v. Brown, 7 Vet. 
App. 298, 300 (1995) (presumption of regularity that public 
officers have discharged their official acts in mailing 
official papers can be overcome only with clear evidence to 
contrary); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (the duty to assist is not always a "one-way 
street.")


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's claim for an increase in the evaluation of 
his service-connected sarcoidosis was received on July 10, 
1996; no records in the claims file can be construed as an 
informal claim for such an increase prior to that time.

3.  No relevant medical evidence of record establishes 
entitlement to a higher rating for sarcoidosis prior to July 
10, 1996.


CONCLUSION OF LAW

An effective date prior to July 10, 1996, for the award of a 
60-percent evaluation for sarcoidosis is not warranted.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.157; Part 4, Diagnostic Codes 6802, 6821 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  Cf. 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  The effective date of an increased rating for a 
service-connected disability is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if a claim is received within one year from 
such date, otherwise, the date of the receipt of the claim.  
38 C.F.R. § 3.400(o).

Sarcoidosis is currently rated under 38 C.F.R. Part 4, 
Diagnostic Code 6846.  A 60-percent evaluation requires 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  The current 
regulations, however, pertaining to the rating of respiratory 
disabilities took effect in October 1996.  61 Fed. Reg. 
46720-731 (1995).  Since the entire time period in question 
in this case pertains to the former regulations, i.e. whether 
an effective date prior to July 1996 is warranted, the 
current regulations are inapplicable.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-2000.

Prior to September 5, 1996, when the part of the Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4, that pertains to 
respiratory disabilities was amended, sarcoidosis could be 
rated by analogy to various diagnostic codes.  See 38 C.F.R. 
§ 4.20.  If rated analogously to unspecified pneumoconiosis, 
under Diagnostic Code 6802 (1995), a compensable rating would 
require definite symptoms with pulmonary fibrosis and 
moderate dyspnea on extended exertion; the 60-percent 
evaluation thereunder would require that the condition be 
severe with extensive fibrosis, severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed by 
pulmonary function tests with marked impairment of health.  
Under Diagnostic Code 6821 (1995), for coccidioidomycosis 
(again, by analogy) a minimum 30-percent evaluation would 
require localized pulmonary cavitation or localized dense and 
confluent lesions, with occasional hemoptysis (otherwise 
nonsymptomatic) and not requiring treatment.

In this case, the RO received a claim from the veteran, for 
an increased rating for his service-connected sarcoidosis, on 
July 10, 1996.

The veteran then identified numerous VA records that were 
generated prior to his 1996 claim which purportedly would 
support his claim.  The RO has attempted to obtain all such 
records, and sets of records from about 1988 to 1998 were 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Very few, if any, of those records, however, address 
sarcoidosis.  Several VA hospitalization summaries from the 
1990s make no reference at all to the condition.  The only 
potentially relevant records, i.e. relating to the one-year 
period prior to the July 1996 claim, are bereft of any 
treatment or current findings pertaining to sarcoidosis.  At 
most, those particular records show only a history of the 
condition, but with no current findings linked to the 
service-connected disease.

Similarly, the post-claim 1996 data and afterward in no way 
show any disability related to sarcoidosis prior to the 
effective date already assigned by the RO.  Those records 
include an August 1996 VA examination report and pulmonary 
function testing report.  The examination report was 
essentially negative, as was the associated x-ray evaluation.  
The pulmonary function testing report, however, revealed 
severe restrictive lung disease, mild obstruction, and 
significant response to a beta-antagonist.

An October 1996 VA physician's opinion recounts these 
findings noting the reported history from the August 1996 VA 
examination of recurrent sarcoidosis.  The physician then 
discussed the pulmonary function testing findings, 
essentially concluding that the veteran should be limited in 
physical activities.

Apparently upon the post-claim 1996 findings, the RO assigned 
a 60-percent evaluation for sarcoidosis, which it later 
discontinued.

At a December 1998 RO hearing the veteran testified as to his 
inservice history of sarcoidosis, and that essentially the 
condition had been present at the same level since service.  
He indicated that he could not work around certain chemicals 
or dust, since that would make his breathing difficult.

Based upon the foregoing--and aside from whether the August 
and October 1996 VA findings can be considered related to 
sarcoidosis which was not clearly identified as the cause of 
the veteran's pulmonary problems--there is no evidence of 
sarcoidosis in the year prior to the July 1996 claim.  
Therefore, an effective date prior to July 10, 1996 for the 
60-percent evaluation cannot be assigned.  The veteran's 
relatively recent assertion, that his disability has remained 
at the same level since service, cannot substitute for an 
earlier claim for an increased rating.  He was properly 
notified in 1979 that service connection was granted at the 
noncompensable level, and he did not file a claim for a 
higher rating until July 1996.

The Board notes that there is nothing in the claims file 
prior to the July 1996 claim that can be construed as an 
informal claim for an increased rating.  See 38 C.F.R. 
§ 3.157.  Medical records following the initial grant of 
service connection in 1979 contain little reference to the 
condition.  When sarcoidosis was mentioned in those records, 
it was almost always merely noted by history.   The medical 
findings in those reports do not link any of the veteran's 
reported respiratory problems to the service-connected 
sarcoidosis.

Since the fair preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine does not 
apply.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date prior to July 10, 1996, for 
a 60-percent evaluation of service-connected sarcoidosis is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


